Title: To George Washington from Major General Lafayette, 12–13 June 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


        
          
            My dear General
            St jean d’angely Near Rochefort harbour [France]12th[–13] june 1779
          
          Here is at lenght a Safe occasion of writing to you, here I May tell you What Sincere Concern I feel at our Separation—There was never a friend, my dear general, So much, so tenderly Belov’d, as I do love and Respect you—happy in our union, in the pleasure of living with you, in that So Charming Satisfaction of partaking any Sentiment of your heart, any event of Your life, I had taken Such an habit of being inseparable from you, that I Can’t Now get the use of absence and I am more and more afflicted of that distance which keeps Me so far from my dearest friend—I am the more Concern’d in this particular time, My dear General, that I think the Campaign is oppen’d, you are in the field, and I ardently wish I Might be there Next by you, know any interesting event, and if possible Contribute to Your succes and glory—Forgive me for what I am going to Say, But I ca’nt help Reminding you that a Commander in chief should never too Much expose himself, that in Case General Washington was kill’d, Nay was Seriously Wounded, there is no officer in the Army who Might fill that place, that Battle or Action whatsoever should most Certainly Be lost, and the American Army, the American Cause itself would perhaps be entirely Ruin’d.
          inclos’d I Send your excellency a Copy of My letter to Congress, in which you will find Such intelligences as I was to give them—The Chevalier de la luzerne intends going to Congress through head quarters—I promis’d I would introduce him to yr excellency, and I have Requir’d him to let you know any piece of news he has been intrusted with—Such a conversation will better acquaint You than the longest letter—The Ministry told me they would let him know the true State of Affairs Before his departure—By What you will hear, my dear general, you’ll see that our affairs take a good turn, and I hope

england will get a good stroke Before the end of the Campaign—Besides the good dispositions of spain, ireland is good deal tir’d with english tiranny—I in Confidence tell you that the Scheme of My heart would be to Make it as free and independent as America—Some private intelligences I have form’d there—God grant They Might Succeed, and the era of freedom Might at lenght arrive for the happiness of Mankind—I Will know more about ireland in Some Weeks and that I will immediately Communicate to Your Excellency—for Congress, My dear General, there are so Many people in it that one ca’nt Safely unbosom himself as he does with his Best friend.
          in Refering you to Mr le Cher. de la luzerne for what Concerns the public News of this time, the present situation of affairs And the designs of our Ministry, I will only Speak to Your excellency About that great article, Money—it Gave me much Trouble, and I So much insisted upon it that the Director of finances looks upon me as a devil—France has Made great expenses lately, those Spaniards Wo’nt give easely theyr dollars—however, dr franklin has got Some Monney for to pay the Bills of Congress, and I hope I Shall determine them to greater Sacrifices—serving America, My dear General, is to My heart an unexpressible happiness.
          There is an other point for which you Should employ all Your influence and popularity—for god’s Sake prevent theyr loudly disputing together—Nothing hurts So much the interests and Reputation of America than to hear of theyr intestine quarrels—on the other hand there are two partys in france—Monsieurs Adams and lee on one part, doctor franklin and his friends on the other—So great is the Concern which these divisions give me, that I Can’t wait on these Gentlemen as Much as I Could wish, for fear of occasioning disputes, and Bringing them to a greater light—that, My dear General, I entrust to Your frienship, But I Could not help touching that String in My letter to Congress.
          Since I left America, My dear General, not a Single line arriv’d from you—That I attribute to winds, accidents, and deficiency of occasions for I dare flatter Myself General washington, Would Not loose that of Making his friend happy—in the Name of that Very Friendship, My dear General, Never Miss any opportunity of letting me know how you do—I Can’t express you how uneasy I feel on Account of your health, and the dangers you perhaps in this Moment are exposing yourself to—Those you possibly May laugh at and Call woman-like Considerations, but so, my dear friend, I feel, and any Sentiment of My heart I Never Could, Nay I Never Wanted to Conceal.
          I don’t know what is Become of Cle. Nevill and the Cher de la Colombe—I beg you would Make Some inquiries for them, and do

any thing in your power for theyr Speedy exchange in Case they have been taken—inclos’d I Send you a little note for Monsieur Nevill. Give me leave to Reccommend to Yr excellency the Bearer thereof our New plenipotentiary minister, who seems to me extremely well Calculated for deserving A general esteem and affection.
          I know, My dear General, you want to hear Some thing about My private affairs—those I Give an account off to Congress, and shall only add that I am here as happy as possible—my family, my friends, My Countrymen Made me such a Reception, and Show me every day such an affection, as I would not have durst to hope—I am since some days in this place where is the king’s own Regiment of dragoons which I Command, and Some Regiments of infantry which are for the present under my orders—but I hope to Begin Soon a more active life, and in consequence thereoff My Return to paris is I Believe very near—from there I’ll get employ’d in whatever will be done Against the Common ennemy—What I want, My dear general, what would Make Me the happiest of Men, is to join Again American Colours, or to put under your orders a division of four or five thousand Country men of mine—in Case Any Such Cooperation or private expedition is Wish’d for, I think (if peace is not settl’d this winter) that an early demand Might be Complie’d with for next Campaign.
          Our Ministry are Rather Slow in theyr operations and have a great propension to peace, provided it is An honorable one, so that I think America Must show herself in a great earnest for war till such Conditions are obtain’d—American independancy is a certain undoubtfull point, but I want that independancy to be aknowledged with advantageous Conditions—The whole, My dear General, Betwen us—For what concerns the Royal, ministerial, public good will towards America, I, an American citizen, am fully Satisfied with it, and I am sure the Alliance and friendship betwen Both Nations will be establish’d in Such a way as will last for ever.
          Be so kind, My dear General, as to present My Best Respects to Your lady, and tell her how happy I would feel to present them Myself to her, at her own house—I have a Wife, My dear General, who is in love with you, and affection for you Seems to Me So well justified that I Can’t oppose Myself to that Sentiment of her’s—She Begs you would Receive her Compliments, and Make them acceptable to Mrs Washington—I hope, My dear General, you will Come to See us in europe, and Most Certainly I Give you My word, that if I am not happy enough as to be Sent to America Before the peace, I Shall by all Means go there as Soon as I may escape—I wo’nt forget telling You, My dear friend, that I have the hope of being Soon once more a father.
          
          All europe Wants So much to See you, My dear General, that you Ca’nt Refuse them that pleasure—I have Boldly affirm’d that you would pay a visit to me after peace Would be Settled, So that if you deny it, you will hurt your friend’s Reputation throughout the world.
          I Beg you would present My Best Compliments to Your family and Remind them of My tender affection for them all—Be so kind also to present My Compliments to the general officers, to all the officers of the Army, to all the friends I have there, to every one from the first Major general till the last Soldier.
          I Most instantly entreat you, My dear General, to let Me hear from you—write me how you do, how things are going—The Minutest detail will be infinitly interesting for Me—do’nt forget any thing Concerning yourself, and be certain that any little event or Reflexion concerning you, Whatever trifling you Might Believe it, will have my Warmest attension and interest—Adieu, my dear general, I Can’t leave the pen, and I enjoy the greatest pleasure in Scribling you this long letter—don’t forget me, My dear General, Be ever as affectionate for me as you have been, those Sentiments I deserve by the ardent ones which fill my heart—with the highest Respect, with the most Sincere, and tender friendship that ever human heart has felt I have the honor to be Your excellency’s Most obedient humble Servant
          
            Lafayette
          
          
            For god’s Sake write me frequent and long letters and speak most chiefly about yourself and your private circumstances.
          
        
        
          
            St jean d’angely 13th june 1779
          
          I just Receive, My dear General, an express from Court, with orders to Repair immediately to Versaïlles—there I am to Meet Monsieur le Comte de Vaux lieutenant General who is Appointed to the Command of the troops intended for An expedition—in that Army I will be employ’d in the Capacity of Aide marechal General des logis, which is in our service a very important and agreable place—So that I’ll Serve in the Most pleasing Manner, and will be in situation of knowing every thing and Rendering Services—The obligation of Setting off immediately prevents My writing to general greene, to gentlemen of your family, and other friends of mine in the Army whom I beg to accept my excuses on account of that order I did not expect So Soon—every thing that will happen you Shall most Certainly be Acquainted of by me, and I will for the moment finish my letter, in assuring Your excellency again of my profond Respect, and tenderest friendship. Farewell, my dear General, and let our mutual affection last for ever and ever.
        
       